ORIGINAL                                                  DOCUMENT
                                                          ELECTRONICALLY FILED
                                                          DOC#:
                                                           ...          ,     .
UNITED STATES DISTRICT COURT
                                                          DATE FILED: ;3 2..5 J 19
SOUTHERN DISTRICT OF NEW YORK                                                 I

- - - - - - - - - - - - - - - - - - -x
In re GRUPO TELEVISA SECURITIES                           18 Civ. 1979 (LLS)
LITIGATION
                                                          OPINION & ORDER

- - - - - - - - - - - - - - - - - - -x


       In this securities class action, defendants Grupo Televisa,

S. A. B.   ("Televisa") , Emilio Fernando Azcarraga Jean I I I

("Azcarraga"), and Salvi Rafael Folch Viadero ("Folch") move to

dismiss the Amended Complaint for Violation of the Federal

Securities Laws     ( Dkt. No. 32)    ( the "complaint") under Federal

Rules of Civil Procedure 12(b) (6)           and 9(b)   and the Private

Securities Litigation Reform Act         ("PSLRA"),      15 U.S.C. § 78u-4.

For the following reasons, the motion (0kt. No. 37) is denied.


                                BACKGROUND 1


                                     Parties

       Lead plaintiff is the College of Applied Arts            &   Technology

Pension Plan, a pension plan that purchased 146,400 Televisa

American Depository Receipts         ("ADRs")    and has suffered nearly a

million dollars in losses due to defendants' alleged misconduct.


1 The factual background is derived from the allegations in the complaint,
which the Court must accept as true in considering defendants' motion to
dismiss.  See Ashcroft v. Igbal, 556 U.S. 662, 678 (2009).

                                       -1-
     Defendants are Televisa - a multinational media

conglomerate based in Mexico, and two of its executives,

Azcarraga and Folch.    Azcarraga is Televisa's former CEO, and

its current controlling shareholder and executive chairman.

Folch is Televisa's former CFO, and currently serves as head of

its cable division and on the board of directors.

     Televisa is the largest mass media company in the Spanish-

speaking world.   Its media business includes television

production and broadcasting, programming, direct-to-home

satellite services, publishing and publishing distribution,

cable television, radio production, show business, feature

films, and Internet portals.    It has long touted its coveted

broadcasting rights to the World Cup, stating that they are

"crucial" to "the company's competitive position."     Those rights

have enabled Televisa to hit financial targets across its

platforms during tournament years and explain away disappointing

results in off years.


                               C1aims

     Lead plaintiff asserts two claims: one for a violation of

§ l0(b) of the Exchange Act and Rule l0b-5, and one for

violation of§ 20(a) of the Exchange Act (control person

liability).



                                 -z-
                        FIFA Bribery Scheme

     This case arises out of a sprawling investigation into

bribery and corruption involving broadcast rights to several

World Cup soccer matches granted by the Federation

Internationale de Football Association ("FIFA").     The complaint

alleges that Televisa participated in the bribery scheme by

using its wholly owned Swiss subsidiary, Mountrigi Management

Group Ltd.   ("Mountrigi") to bribe FIFA officials in exchange for

broadcasting rights to the 2018, 2022, 2016, and 2030 FIFA World

Cup tournaments.   It further alleges that Televisa's internal

controls over financial reporting were so inadequately designed

that Televisa was able to avoid publicly disclosing the payments

to FIFA, and that Azcarraga and Folch knew or recklessly

disregarded that millions of dollars were being misspent.

     The wide-ranging FIFA corruption probe became public in

2015, when Swiss officers arrested six FIFA officials gathered

at a hotel in Zurich for an annual meeting.    Since then, at

least two dozen individuals and entities have been indicted by

United States authorities in connection with the investigation.

Several people have pled guilty or been convicted of related

crimes, as recently as July 2018.

     One of the people who pled guilty to crimes relating to the

investigation was Alejandro Burzaco ("Burzaco"), the former CEO


                                 -J-
of Torneos y Competencias SA ("Torneos"), an Argentine marketing

company.   Burzaco pled guilty on November 16, 2015 in United

States v. Juan Angel Napout, et al., No. 15 Cr. 252 (PKC)

(E.D.N.Y. Nov. 16, 2015).

     On December 13, 2016, Torneos entered into a deferred

prosecution agreement with the United States in United States v.

Torneos y Competencias S.A., No 16 Cr. 634         (PKC)   (E.D.N.Y.

Dec. 13, 2016).     In the criminal information filed in Torneos

that day, the government referred to Mountrigi as "Broadcasting

Company Affiliate A, an affiliate of a major broadcasting

company headquartered in Latin America, which obtained from FIFA

rights to broadcast the 2018, 2022, 2026, and 2030 editions of

the World Cup in certain territories in Latin America."

Torneos,   Information (Dkt. No. 9).

     On October 27, 2017, as the result of newspaper reports of

developments in the investigation, the price of Televisa ADRs

dropped 5.6%   ($1.34 per share), to close at $22.54 per share.

     The Napout case went to trial in November 2017, with

Burzaco testifying for the prosecution. 2        Burzaco testified that,

in early 2013, he met with Julio Humberto Grondona (an Argentine

FIFA official) to secure broadcasting rights for the 2026 and



2At the conclusion of the trial, Jose Maria Marin and Juan Angel Napout were
convicted.
2030 World Cup tournaments on behalf of Torneos, Televisa, and

Teleglobo, and that they agreed to pay $15 million in bribes to

Grondona.    He testified that Televisa paid bribes in exchange

for broadcasting rights:

     Q      Have you ever worked in partnership with other sports
            media marketing companies?

     A      Yes, sir.

     Q      What are some examples of companies you worked with?

     A      We had many partners in different parts of the world,
            such as Fox Sports in the U.S.; Televisa from Mexico;
            Media Pro from Spain; TV Globo from Brazil; Full Play
            from Buenos Aires, Argentina; Traffic, which is based
            in Brazil, but was with a branch in Miami.

            We were partners with Grupo Clarin in Argentina. We
            had many partners and many different joint ventures in
            many parts of the world.

            THE COURT:     Just for the record, Clarin is spelled
            - C-L-A-R-1-N; is that correct?

            THE WITNESS:   That's Correct.

            THE COURT:     Okay.

     Q      To your knowledge, which, if any of those companies,
            was involved in paying bribes to secure contracts for
            media rights to soccer?

     A      To my knowledge, with exception of Clarin, all of the
            companies.

Napout, Trial Tr. at 488:19-489:20 (Nov. 14, 2017).    The

following day, Burzaco named Televisa again:

     Q      Did you have other business to tend to while you were
            in Zurich?


                                   -s-
    A    Yes,   sir.

    Q    What business was that?

    A    I was in Zurich and Torneos was in an alliance with
         Teleglobo from Brazil and Televisa from Mexico, the
         Montinea (phonetic) Group from Mexico, seeking to
         acquire from FIFA the TV and internet and radio rights
         for World Cup 2026 and FIFA World Cup 2030, for
         exclusivity and for the territories of Brazil in the
         case of Teleglobo and Latin America, for the case of
         Televisa, Torneos partnership.

    Q    Were you and your partners able to acquire those
         rights?

    A    Yes, sir.

    Q    And what agreement, if any, was reached in connection
         with the payment of bribes for those rights?

    A    Among the three partners, we made an agreement to
         distribute the burden of paying $15 million in bribes.

    Q    To whom?

    A    To Julio Grondona.

    Q    And when you say you and your partners which partners
         are you referring to?

    A    Teleglobo from Brazil and Televisa from Mexico.

    Q    Were $15 million,    in fact, paid to Julio Grondona?

    A     Yes, sir.

    Q    And where did the money end up for Julio Grondona?

    A     The money for Julio Grondona ended up in a sub-account
          at a Swiss bank in name of Julius Berg.

Napout, Trial Tr. at 488:19-489:20     (Nov. 15, 2017)



                                 -6-
      The Napout court later received in evidence a Torneos

ledger of payment receipts which indicated that Mountrigi made a

$7.25 million payment to Torneos on April 5, 2013, with the

notation "Cobro Mundial 2026/30 de Mountrigi Management Group

LTD." 3   The ledger entry reflected that Mountrigi's $7.25 million

payment was transferred from a Swiss bank account at Julius Baer

to a sub-account maintained for Grondona's benefit.           Eladio

Rodriguez, a former Torneos employee who maintained the ledger,

testified that heading of the ledger document was "Iluminados,"

which "means bribes," Napout, Trial Tr. at 2170:13-18 (Nov. 29,

2017), and that the ledger included "legitimate payments and

transactions" in addition to bribes, id. at 2173:19-21.

      On November 14, 2017, upon news that Televisa was named in

the Napout trial as a participant in the FIFA bribery scheme,

the price of Televisa ADRs dropped 2.4%, to close at $19.50 per

share.




3An English translation 1s "World Cup 2026/30 from Mountr1gi Management Group
LTD.u

                                     -7-
           Te1evisa's Reporting and Interna1 Contro1s


                 False or Misleading Statements

     The complaint alleges that defendants made false and

misleading statements in Televisa's SEC filings, earnings calls,

and other public statements.

     Form 20-F Filings.   Televisa did not make certain required

disclosures in their Form 20-F filings for 2012 through 2017.

In the Form 20-F filings for each of those years, Azcarraga and

Folch guaranteed that Televisa's internal controls over

financial reporting were effective:

     Based on the evaluation as of December 31, 2012, the
     Chief Executive Officer and the Chief Financial
     Officer of the Company have concluded that the
     Company's disclosure controls and procedures (as
     defined in the Exchange Act Rules 13a-15(e) and 15d-
     15(e)) are effective to ensure that the information
     required to be disclosed by the Company in the reports
     that it files or submits under the Securities Exchange
     Act of 1934 is recorded, processed, summarized and
     reported within the time periods specified in the SEC
     rules and forms and that such information is
     accumulated and communicated to management, including
     our Chief Executive Officer and the Chief Financial
     Officer, as appropriate to allow timely decisions
     regarding required disclosure.

                               * * *

     Management assessed the effectiveness of the Company's
     internal control over financial reporting as of
     December 31, 2012. In making this assessment,
     management used the criteria established in Internal
     Control - Integrated Framework issued by the Committee



                                -B-
     of Sponsoring Organizations of the Treadway Commission
     (COSO).

     Based on this assessment, management has concluded
     that the Company's internal control over financial
     reporting was effective as of December 31, 2012.

See, e.g., Televisa Annual Report   (Form 20-F), at 116 (Apr. 11,

2013).

     Azcarraga signed the Form 20-F on Televisa's behalf, and

Azcarraga and Folch signed certifications pursuant to the

Sarbanes-Oxley Act of 2002, in which they attested that the

report "does not contain any untrue statement of a material fact

or omit to state a material fact necessary to make the

statements made, in light of the circumstances under which such

statements were made, not misleading with respect to the period

covered by this report," and that they had "Designed such

internal controls over financial reporting, or caused such

internal control over financial reporting to be designed under

our supervision."   Certifications of Chief Executive Officer and

Chief Financial Officer.   The statements regarding Televisa's

business operations and internal controls did not disclose that

Televisa's internal controls were so inadequately designed or

inefficient that Televisa and Mountrigi employees were able to

engage in an unlawful bribery scheme.
     Earnings Conference Calls.          Televisa executives boasted

about the company's World Cup broadcasting rights during

quarterly earnings conference calls between 2013 and 2017.                 For

example, during Televisa's Q4 2012 Earnings Conference Call on

February 26, 2013, Televisa's then-Executive Vice President,

Alfonso de Angoitia, reported that "we also will transmit many

matches of the World Cup, also on an exclusive basis."              Am.

Compl.   ~   74.    During the April 26, 2013 earnings call,

de Angoitia assured investors that, despite increasing

competition for sports content, "we hold the rights to the next

three soccer World Cup's that are extremely relevant for

Mexico."      Id.   ~   80.   None of those statements indicated that

Televisa obtained any of the World Cup broadcasting rights

through bribery.

     Other Public Statement.           On November 15, 2017, after

Burzaco testified in Napout, a Televisa spokesperson, Alejandro

Olmos, stated that "Grupo Televisa in no way knew of, or

condoned, any bribe or other improper conduct."           Id.   ~   118.

     Code of Ethics.           Televisa adopted a code of ethics, which

provides, "Every person must act in accordance with this Code

and with the applicable laws in Mexico and in any other

jurisdictions in which the Group carries out activities."                  Code

of Ethics, at 1.          Ironically, the code adjures (at pp. 7-8):


                                       -10-
      We wish to succeed based on our merits, and not
      because we have paid or given something of value
      illegally to someone in order to obtain some favor or
      advantage. Likewise, personnel shall not acquire any
      type of commitment to attempt to obtain, receive or
      accept, directly or indirectly, any bribe, coercion or
      other payment or benefit from any employee or agent of
      current or potential suppliers, clients, lessors,
      lessees, competitors or other persons or entities
      related with the Group.

      The code provides that "compliance with its content is

mandatory" and that, "Upon receiving this Code of Ethics, the

Board members, officers and employees of the Group will sign the

attached Adherence Letter, as evidence of their acceptance and

commitment to respect its content, and shall deliver such Letter

to the Human Resources area."    Code of Ethics, at preamble, 4

(June 2012).    It also provides that "high-ranking executives of

the Group shall bi-annually renew their acceptance and

commitment with the contents of this Code."     Id. at 4.

      In its Form 20-F filings, Televisa stated that it had

"adopted a written code of ethics that applies to all our

employees."    See, e.g., Televisa Annual Report   (Form 20-F), at

117   (Apr. 11, 2013).   Televisa's 2016 Annual Sustainability

Report also stated, "In Grupo Televisa we have a Code of Ethics

which objective is to guide and regulate the behavior of the

directors, executives and employees, including all of the




                                 -11-
corresponding divisions and subsidiaries."       Grupo Televisa 2016

Sustainability Report, at 32.


                         Televisa's Admissions

     On January 26, 2018, Televisa admitted in a Form 6-K that

there were material weaknesses in its internal controls over

financial reporting, and that its 2016 Form 20-F should no

longer be relied upon:

    Grupo Televisa, S.A.B. ("Televisa" or the "Company";
    NYSE:TV; BMV:TLEVISA CPO) is furnishing this Current
    Report on Form 6-K to disclose that the Company's
    management, in consultation with the Audit Committee
    of the Company's board and after discussions with
    PricewaterhouseCoopers, S. C. ( "PwC") , the Company's
    independent registered public accounting firm, has
    concluded that certain material weaknesses in the
    Company's internal control over financial reporting
    existed as of December 31, 2016. As a result, the
    report of management on the effectiveness of the
    Company's internal control over financial reporting,
    our conclusion regarding the effectiveness of
    disclosure controls or procedures, and PwC's audit
    report (each included in the Company's Annual Report
    on Form 20-F for the year ended December 31, 2016)
    should no longer be relied upon for the reasons
    described below.

     The material weaknesses in the Company's internal
     control over financial reporting related to (i) the
     design and maintenance of effective controls over
     certain information technology controls which support
     systems that are relevant to the provisioning,
     updating and deleting of users' access to those
     systems, the periodic review of users' access to these
     systems, developers' access to certain of these
     systems and appropriate segregation of duties;
     (ii) the design and maintenance of effective controls
     over segregation of duties within the accounting


                                 -12-
      system, including certain individuals with the ability
      to gain access to prepare and post journal entries
      across substantially all key accounts of the Company
      without an independent review performed by someone
      other than the preparer; and (iii) ineffective
      controls with respect to the accounting for certain
      revenue and related accounts receivable in our cable
      companies and content division.

Televisa Report of Foreign         Issuer (Form 6-K), at 2

(Jan. 26, 2018).

      In response to that news, the price of Televisa ADRs

dropped 1.4%, to close at $20.66 per share on January 26, 2018.

      On April 30, 2018, Televisa filed its 2017 Form 20-F, which

stated that "none of these weaknesses resulted in improper

activities or inaccuracies in or adjustments to our previously

filed financial statements."        Televisa Annual Report   (Form 20-

F) , at 2 5 (Apr . 3 0, 2018 ) .   It also discussed this action:

      With regard to plaintiff's allegations regarding FIFA,
      outside counsel long previously investigated the
      circumstances surrounding Televisa's acquisition of
      the Latin American media rights for the 2026 and 2030
      FIFA World Cups and uncovered no credible evidence
      that would form the basis for liability for Televisa
      or for any executive, employee, agent or subsidiary
      thereof. In particular, Televisa itself made no
      payment to any FIFA person and in no way knew of, or
      condoned, any payment by any third party to any FIFA
      person.

Id. at 137.

      On July 10, 2018, Televisa filed a Form 6-K announcing that

it accepted its audit committee's recommendation to terminate



                                     -13-
PwC as its auditor and replace it with KPMG Cardenas Dosal, S.C.

Televisa Report of Foreign        Issuer (Form 6-K), at 2 (July 10,

2018) .


                                 DISCUSSION


                               Particul.arity

        The PSLRA provides that, for a plaintiff bringing a

private securities fraud action:


        the complaint shall specify each statement alleged to
        have been misleading, the reason or reasons why the
        statement is misleading, and, if an allegation
        regarding the statement or omission is made on
        information and belief, the complaint shall state with
        particularity all facts on which that belief is
        formed.

15 U.S.C.    §   78u-4 (b) (1) (B). "Thus, plaintiffs asserting claims

under Rule lOb-5 'must do more than say that the statements

were false and misleading; they must demonstrate with

specificity why and how that is so.'"            Carpenters Pension Tr.

Fund of St. Louis v. Barclays PLC, 750 F.3d 227, 235-36 (2d Cir.

2014)     (quoting Rombach v. Chang, 355 F.3d 164, 174       (2d Cir.

2004)     (omission in original).    A complaint based on

misstatements must "(1) specify the statements that the

plaintiff contends were fraudulent,        (2)    identify the speaker,

(3) state where and when the statements were made, and

(4) explain why the statements were fraudulent."            ATSI Commc'ns,

                                    -14-
Inc. v. Shaar Fund, Ltd., 493 F.3d 87, 99 (2d Cir. 2007)

(citation omitted).      Where the alleged bribery scheme forms part

of the circumstances constituting fraud, the facts of the

bribery scheme must be pleaded with particularity.            See, e.g.,

In re Banco Bradesco S.A. Sec. Litig., 277 F. Supp. 3d 600, 632

(S.D.N.Y. 2017)    ("As part of the 'circumstances constituting

fraud,'   see Fed. R. Civ. P. 9(b), such schemes must be pleaded

with particularity.").


                                   Bribery

      Lead plaintiff points to specific evidence admitted in the

Napout trial 4 that directly implicated Televisa in the bribery

scheme.   The complaint discusses Burzaco's sworn testimony that

in March 2013 in Zurich, Burzaco, "Televisa from Mexico," and

two other partners "made an agreement to distribute the burden

of paying $15 million in bribes" in exchange for the broadcast

rights to the 2026 and 2030 World Cups.          Burzaco testified that

the $15 million was paid to Grondona, and that the money for

Grondona was deposited in a sub-account at a Swiss bank.              He

also identified Televisa as a company that was involved in

paying bribes to secure contracts for media rights to soccer.



4 The complaint relies heavily on Burzaco's testimony and the ledger exhibit
in the Napout trial.   Those documents are integral to the complaint and may
be judicially noticed.

                                     -15-
        The complaint also refers to the ledger exhibit admitted in

the Napout trial that corroborated Burzaco's testimony.       The

ledger reflected that in April 2013, Mountrigi (Televisa's

wholly owned subsidiary) made a $7.25 million payment to Torneos

with the annotation that it was made for the 2026 and 2030 World

Cups.     The complaint's allegations of the bribery scheme are

stated with sufficient precision: they identify who (a

representative from Televisa), what (distributing the burden of

paying $15 million in bribes to Grondona), when (March and April

2013), where (Zurich), and how (Mountrigi transmitting $7.25

million to a sub-account for Grondona's benefit at Julius Baer,

the Swiss Bank).     Those allegations are sufficiently

particularized, unlike those at issue in In re Banco Bradesco

S.A. Sec. Litig.,     277 F. Supp. 3d 600, 632-33 (S.D.N.Y. 2017).


                    False or Misleading Statements

        Likewise, the complaint pleads with particularity facts

about defendants' false or misleading statements concerning

Televisa's World Cup rights and internal controls.        It alleges

that defendants made misleading statements in earnings calls,

public statements, and SEC filings.

        First, it alleges that Televisa representatives like de

Angoitia made statements during earnings calls such as "we hold



                                 -16-
the rights to the next three soccer World Cup's that are

extremely relevant for Mexico," which implied that Televisa

obtained its valuable World Cup broadcasting rights legally.

Second, it alleges that Olmos, a Televisa spokesperson, insisted

after Burzaco's testimony in Napout that "Grupo Televisa in no

way knew of, or condoned, any bribe or other improper conduct,"

which may be proved to be factually false.

     The complaint also pleads with particularity facts about

Televisa's internal controls which, when viewed in the context

of the complaint's other allegations, state a claim that the

weak internal controls hid the bribery scheme until PwC

discovered the skimming scheme in late 2017 after the Napout

trial testimony and ledgers came to light.   Televisa's Form 20-F

filings and accompanying Sarbanes-Oxley certifications stated

that the company's internal controls were adequate, despite -

what its subsequent disclosure revealed - PwC's conclusion that

"certain material weaknesses in the Company's internal control

over financial reporting existed as of December 31, 2016."

Although Televisa asserted in its 2017 Form 20-F that the

material weaknesses did not result "in improper activities or

inaccuracies in or adjustments to our previously filed financial

statements," the complaint's remaining factual allegations are




                               -17-
nevertheless particularized enough to allege that Televisa's

statements were misleading.

     Misstatements made in its certifications concerning the

design and efficacy of internal controls are actionable.         See

Petrobas, 116 F. Supp. 3d 368, 380-81 (S.D.N.Y. 2015)

(allegations that "the Company's management was professing its

opinion that the company's internal controls were effective,

that same management was well aware of the extensive corruption

in the Company's procurement activities .             are sufficient to

infer that the Company disbelieved the alleged statements at the

time they were made").   The complaint alleges that the internal

control deficiencies could only have resulted from deliberate

design, and not from oversight,    incompetence, or mistake.      It

alleges further that Televisa's suspension of internal controls

allowed it to employ a "skimming" scheme to pay bribes, a

process by which cash would be removed from Televisa before it

entered the accounting system.     Am. Compl.   ~   25.


                Duty to Disc1ose and Materia1ity

     The complaint adequately alleges that Televisa's failure to

disclose the payment of bribes to FIFA officials rendered the

statements discussed above misleading.




                                  -lB-
        Televisa, through its representatives, made statements that

"Grupo Televisa in no way knew of, or condoned, any bribe or

other improper conduct," and that "we hold the rights to the

next three soccer World Cup's that are extremely relevant for

Mexico."       Even if Televisa was not otherwise obligated to

disclose that it or its subsidiary participated in bribing FIFA

officials, speaking about the issue imposed a duty to do so.

See Meyer v. Jinkosolar Holdings Co., 761 F.3d 245, 250 (2d Cir.

2014)     ("Even when there is no existing independent duty to

disclose information, once a company speaks on an issue or

topic, there is a duty to tell the whole truth.").

        Statements concerning the price paid for a product are

materially misleading where the bribery scheme "would have

called into question whether Braskem's [the company's] ability

to secure favorable pricing in the future was durable and due to

a legitimate competitive advantage, or whether-like all illegal

arrangements-it was legally unenforceable and subject to abrupt

termination."           In re Braskem Sec. Litig., 246 F. Supp. 3d 731,

7 6 0 ( S . D. N . Y . Mar . 3 0 , 2 0 1 7 ) .   If the revenue generated by the

World Cup broadcasting rights was partly attributable to

bribery, Televisa's statements about its World Cup broadcasting

rights were plausibly materially misleading.                    Because those

statements "put its source of revenue at issue," they "gave rise


                                                 -19-
to Section l0(b)         liability because the company failed to

disclose the illegal conduct that generated the revenue."                               In re

Virtus Inv,      Partners Inc. Sec Litig., 195 F. Supp. 3d 528, 537

(S.D.N.Y. 2016).

       Defendants also claim that participation in "a single

commercial bribe" would be immaterial to a reasonable investor.

Even if a reasonable investor did not consider $7.25 million a

large sum, participation in the years-long bribery scheme is

material because it exposed Televisa to potential civil and

criminal liability, and imperiled its advertising revenue.


                                      Code of Ethics

       The representations made in Televisa's code of ethics are

actionable as well.            "While generalized, open-ended or

aspirational statements do not give rise to securities fraud (as

mere puffery), statements contained in a code of conduct are

actionable where they are directly at odds with the conduct

alleged in a complaint."              In re Signet Jewelers Ltd. Sec.

Lit i g . , No . 1 6 Ci v . 6 7 2 8 ( CM) , 2 0 1·0 WL 61 6 7 8 8 9 , at * 1 7 ( S . D. N . Y .

Nov. 26, 2018)        (citation omitted).            As the court held in In re

Electrobras Sec. Litig., "when (as here alleged) the statements

were made repeatedly in an effort to reassure the investing

about the Company's integrity, a reasonable investor could rely



                                             -zo-
on them as reflective of the true state of affairs at the

Company."   245 F. Supp. 3d 450,     464   (S.D.N.Y. 2015).

Defendants' numerous statements here proclaimed the concrete

steps Televisa was taking to ensure that its executives and

employees did not violate the prohibition on bribery: it

required board members and employees to sign and deliver to

human resources an adherence letter, and to renew their

acceptance of the code twice a year.


                              Scienter

     The complaint pleads facts that give rise to a cogent

inference that Televisa acted with scienter in making false and

misleading statements regarding its participation in the FIFA

bribery scheme.    Burzaco's testimony that Televisa agreed to and

bribed Grondona is corroborated by the Torneos ledger, which

shows that Mountrigi made a $7.25 million payment for the 2026

and 2030 World Cup rights in a bank sub-account dedicated to

Grondona.   It is also corroborated by the criminal information

filed in the Torneos case, which refers to Mountrigi as

"Broadcasting Company Affiliate A" and alleges that it paid

millions of dollars in bribes and kickbacks to a high-ranking

FIFA official.    Am. Compl. 1 50.     Engaging in deliberately




                                   -21-
illegal behavior, as well as admitting that there are material

weaknesses in internal reporting, is probative of scienter.

       Moreover, a subsidiary's      (Mountrigi's)   scienter may be

imputed to the parent company (Televisa), particularly where the

subsidiary is at the center of the alleged fraud.           See In re

Marsh & Mclennan Companies, Inc. Sec. Litig., 501 F. Supp. 2d

452,   482-83    (S.D.N.Y. 2006)   (finding that plaintiffs adequately

pleaded scienter where they "allege MMC's [the parent company's]

awareness,      reckless disregard, and complicity in the misbehavior

at Marsh [the subsidiary]").

       Televisa's disclosure of a purported internal investigation

does tend "to seriously undermine" the inference of scienter.

Slayton v. Am. Express Co.,        604 F.3d 758, 777    (2d Cir. 2010),

but it does not explain the documents cited by the complaint,

such as the Napout trial testimony, which does support the

inference that Azcarraga, Folch, and Televisa knew about the

bribes.


                         Contro1 Person Liabi1ity

       "To state a claim of control person liability under

§ 20(a),     'a plaintiff must show (1)     a primary violation by the

controlled person,      (2) control of the primary violator by the

defendant, and (3)      that the defendant was,      in some meaningful



                                     -22-
sense, a culpable participant in the controlled person's

fraud.'"     Carpenters Pension Tr. Fund of St. Louis v. Barclays

PLC, 750 F.3d 227, 236 (2d Cir. 2014)      (quoting ATSI Commc'ns,

Inc., 493 F.3d at 108).

     Lead plaintiff has adequately alleged (1) a primary

violation by Televisa,    (2) control of Televisa by Azcarraga

(CEO) and Folch (CFO), and (3) scienter of Azcarraga and Folch.

Thus, it has sufficiently pled control person liability.


                              CONCLUSION

     Defendants' motion to dismiss the complaint (Dkt. No. 37)

is denied.



     So ordered.

Dated: New York, New York
       March 25, 2019



                                             ~I~t~~N~
                                                  U.S. D.J.
